Citation Nr: 0835926	
Decision Date: 10/20/08    Archive Date: 10/27/08

DOCKET NO.  07-12 784	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Medical Center in Shreveport, 
Louisiana



THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred for private medical treatment on 
July 21, 2006.
	


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel




INTRODUCTION

The statement of the case indicates that the veteran served 
on active duty from April 1967 to April 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2006 decision by the 
Department of Veterans Affairs (VA) Medical Center (MC) in 
Shreveport, Louisiana.


FINDING OF FACT

The evidence establishes that the private medical care 
rendered on July 21, 2006, was not for a medical emergency of 
such a nature that delay would have been hazardous to the 
veteran's life or health.


CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized 
medical expenses incurred for private medical treatment on 
July 11, 2004 have not been met.  38 C.F.R. §§ 17.52, 17.54, 
17.120 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  However, these changes are not applicable to 
claims such as the one decided herein.  See Barger v. 
Principi, 16 Vet. App. 132 (2002).  In Barger, the Court held 
that the VCAA, with its expanded duties, is not applicable to 
cases involving the waiver of recovery of overpayment claims, 
pointing out that the statute at issue in such cases was not 
found in Title 38, United States Code, Chapter 51 (i.e., the 
laws changed by VCAA).  Similarly, the statute at issue in 
this matter is not found in Chapter 51 (rather, in Chapter 
17).  

At any rate, the veteran was provided with the notice 
required by the VCAA in a February 2007 letter, coupled with 
a statement of the case dated in February 2007.  The VA has 
also done everything reasonably possible to assist the 
veteran with respect to his claim for benefits.  Furthermore, 
the argument presented by the veteran in his November 2006 
notice of disagreement shows that the veteran had actual 
knowledge of the information and evidence necessary to 
substantiate his claim.  Consequently, the duties to notify 
and assist have been met.

II.  Legal Criteria

In cases such as this, two avenues for payment must be 
explored: First, whether the services for which payment is 
sought are pre-authorized by VA; and second, whether the 
veteran is eligible for payment or reimbursement for services 
not previously authorized.  See Hennessey v. Brown, 7 Vet. 
App. 143 (1994).

Under the provisions of 38 C.F.R. § 17.52(a), VA may contract 
with non-VA facilities for care in accordance with the 
provisions of this section when VA facilities or other 
government facilities are not capable of furnishing 
economical hospital care or medical services because of 
geographic inaccessibility or are not capable of furnishing 
care or services required.  When demand is only for 
infrequent use, individual authorizations may be used.  Id.

Under the provisions of 38 C.F.R. § 17.54, authorization is 
required either in advance or within 72 hours after 
admission.

Unauthorized expenditures may be paid or reimbursed in 
accordance with 38 C.F.R. § 17.120, for an adjudicated 
service-connected disability.  38 C.F.R. § 17.120(a)(1).  
Unauthorized expenditures may also be paid or reimbursed in 
accordance with 38 C.F.R. § 17.120, for any disability of a 
veteran who has a total disability permanent in nature 
resulting from a service-connected disability.  38 C.F.R. § 
17.120(a)(3).  Payment may be made if the care and service 
not previously authorized were rendered in a medical 
emergency of such a nature that delay would have been 
hazardous to life or health; and when VA or other Federal 
facilities were not feasibly available, and an attempt to use 
them before them beforehand or obtain prior VA authorization 
for the service required would not have been reasonable, 
sound, wise, or practicable, or treatment had been or would 
have been refused.  38 C.F.R. § 17.120(b) & (c).

III.  History and Analysis

The statement of the case indicates that the veteran has a 
100 percent rating due to individual unemployability due to 
service-connected disability.  His service-connected 
disabilities include hypertensive vascular disease and 
arteriosclerotic heart disease. 

The veteran seeks payment or reimbursement for private 
emergency room care received on July 21, 2006.  The private 
medical records from that date note that the veteran received 
treatment at the emergency room at 12:30 PM reporting 
weakness, fatigue, bouts of depression, and decreased 
appetite.  The veteran stated that the previous day he had 
had a weird feeling and began seeing a red splotchy area in 
his field of vision.  The veteran reported that he became 
very hot when that happened.  The veteran also reported that 
at about 11:00 AM that morning he had talked to a nurse at VA 
who had instructed him to go to the emergency room for 
evaluation.  The diagnosis was myalgia secondary to statin.  
The veteran was discharged from the emergency room at 2:55 PM 
that same afternoon.

On his November 2006 notice of disagreement the veteran 
indicated that he should receive payment or reimbursement of 
his emergency room medical bill because the treatment was for 
a reaction to a medication he had received from VA.  He 
reported that he had called and talked with his red team 
nurse at VA and told her that he was seeing red in his eye, 
that he was real weak, and that his chest was hurting.  The 
veteran stated that the VA nurse said that it was possible 
that he was having a stroke and advised him to go to the 
nearest emergency room.  The veteran stated that he went to 
the emergency room where he learned that he was having a 
reaction to the statin drugs prescribed by the VA.  The 
veteran reported that after he quit taking the drugs it took 
him three weeks or so to fully recover.  He stated that his 
eyes were red for about five hours after being seen in the 
emergency room.

In this case the record does not reveal that the veteran 
received preauthorization by VA for his private medical 
treatment on July 21, 2006.  The Board notes that the advice 
of a doctor or a nurse to go to a non-VA hospital is not the 
specific type of authorization contemplated by the 
regulation.  Smith v. Derwinski, 2 Vet. App. 378, 378-9 
(1992), citing 38 C.F.R. § 17.50d(a) (1991), which has been 
recodified as 38 C.F.R. § 17.54 (see Medical; Nonsubstantive 
Miscellaneous Changes; 61 Fed. Reg. 21,964 (May 13, 1996)).  
So the fact that a VA nurse advised him to go to the nearest 
emergency department does not constitute authorization for 
reimbursement.

Since the veteran's private medical treatment was due to 
medications the veteran was taking for his service-connected 
arteriosclerotic heart disease, the Board finds that the 
private medical treatment was for a service-connected 
disability.  38 C.F.R. § 17.120(a)(1).  

However, the Board finds that the veteran is not entitled to 
payment or reimbursement of the private medical expenses 
incurred on July 21, 2006 because such treatment was not for 
a medical emergency.  38 C.F.R. § 17.120(b) provides that 
payment or reimbursement of unauthorized medical expenses may 
not be paid unless such was for a medical emergency of such a 
nature that delay would have been hazardous to life or 
health.  In this case the private medical records reveal that 
the veteran symptoms had begun on July 20, 2006, yet the 
veteran did not seek medical treatment until July 21, 2006.  
Additionally, the private emergency room records have a 
section where the patient's triage class is noted.  The 
choices include emergency, urgent, and non-urgent.  The 
admitting nurse indicated on the form that the veteran's 
situation was non-urgent.  Furthermore, the veteran's private 
medical records were examined by a VA physician in October 
2006 and that physician opined that the veteran's July 21, 
2006 private hospital treatment was not for an emergency.  
Consequently, the Board finds that the evidence clearly 
reveals that the veteran's private medical treatment on July 
21, 2006 was non-emergent.  Accordingly, that veteran does 
not meet the criteria for the payment or reimbursement of 
unauthorized private medical treatment on July 21, 2006.  
Since the preponderance of the evidence is against the 
veteran's claim, payment or reimbursement of unauthorized 
medical expenses incurred for private medical treatment on 
July 21, 2006 is not warranted.


ORDER

Payment or reimbursement by VA for the cost of unauthorized 
medical expenses incurred for private medical treatment on 
July 21, 2006 is denied.



____________________________________________
DEBORAH W. SINGLETON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


